16-10472-tmd Doc#655 Filed 10/02/18 Entered 10/02/18 15:00:16 Main Document Pg 1 of 2




  IT IS HEREBY ADJUDGED and DECREED that the
  below described is SO ORDERED.


  Dated: October 02, 2018.

                                                               __________________________________
                                                                         TONY M. DAVIS
                                                               UNITED STATES BANKRUPTCY JUDGE
  __________________________________________________________________
                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION


    In re:                                       §                Chapter 11
                                                 §
    Trinity River Resources, LP                  §                Case No. 16-10472 (TMD)
                                                 §
                                Debtor.          §
    ____________________________________________ §

        ORDER DISMISSING MOTION TO INTERVENE FOR NON-COMPLIANCE

             On September 27, 2018, Aaron Hunter filed a pleading titled Motion to Intervene to Rule

   24(A) No, 2 [ECF No. 648]. The Court considered the “motion” for what it was in substance: an

   objection to the Joint Motion of the TRR Trust and GeoSouthern for Entry of an Order Directing

   BBX Operating, LLC to Disburse the Remaining Funds in the BBX Suspense and Revenue

   Accounts (the “Motion”) [ECF No. 631]. And in response to this pleading and other pro se

   pleadings filed in objection to the disbursement motion described above, the Court added language

   to the order granting the disbursement motion designed to preserve the rights of Mr. Hunter and

   the other objecting parties. However, because the motion lacks a certificate of service and a
16-10472-tmd Doc#655 Filed 10/02/18 Entered 10/02/18 15:00:16 Main Document Pg 2 of 2



   proposed order, the Court finds that it should be dismissed for non-compliance with the Court’s

   local rules.

           ACCORDINGLY, IT IS ORDERED that the Motion to Intervene to Rule 24(A) No, 2

   [ECF No. 648] is dismissed for lack of compliance with local rules.

                                                ###
